Citation Nr: 1129494	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  08-20 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for low back pain.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of a fracture of C-6 vertebrae.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a cervical spine disorder.

5.  Entitlement to service connection for a left shoulder disorder.

6.  Entitlement to service connection for a right knee disorder.

7.  Entitlement to service connection for a left knee disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to November 1974.

This appeal arises to the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

Review of the Veteran's claims file at this juncture leads to the Board to the following procedural summary.  In a November 2006 rating decision, the RO denied the Veteran's claim seeking entitlement to service connection for a bilateral knee disorder.  The RO sent the Veteran a letter to this effect in November 2006, along with a copy of the rating decision and notice of his appellate rights.  In April 2007, the Veteran submitted a statement responding to the November 2006 letter and requesting reconsideration of the right and left knee claims, which the Board will construe as a valid and timely Notice of Disagreement (NOD) as to the November 2006 adjudicative action.  

By a July 2007 rating decision, the RO continued the previous denial of service connection for right and left knee conditions, denied service connection for a left shoulder condition, and denied a petition to reopen the finally disallowed claims for service connection for low back pain and residuals of a fracture of the C-6 vertebrae.  In August 2007, the Veteran filed a NOD, which specifically contested the denial of each of the aforementioned claims.  In July 2008, the RO furnished the Veteran a Statement of the Case (SOC); and in that same month, the Veteran filed a Substantive Appeal (VA Form 9).

In this context, while the RO considered in its July 2007 rating action the right and left knee claims based on new and material evidence, rather than as original claims, the Board observes that finality has not attached to the November 2006 denial of these claims, by virtue of the NOD filed in April 2007, as noted above.  See Hamilton v. Brown, 4 Vet.App. 528, 538 (1993) (en banc), aff'd, 39 F.3d 1574, 1582-85 (Fed. Cir. 1994) (holding that "there can be only one valid NOD as to a particular claim, extending to all subsequent RO and BVA adjudications on the same claim until a final RO or Board decision is rendered . . . .") (original emphasis).  Therefore, the Board has phrased the issues concerning the right and left knees as listed on the cover page.

When a claim has been finally adjudicated at the RO level and not appealed, the Board has a jurisdictional responsibility to consider whether it was proper for an application to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Thus, the Board must make an independent determination as to whether new and material evidence has been presented to reopen the claims of entitlement to service connection for low back pain and the residuals of a fracture of the C-6 vertebrae before reaching the merits of the claims.

In April 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing at the RO. A transcript of the hearing is of record. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for a left shoulder disability, a right knee disability and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In January 1975, the RO denied service connection for low back pain and residuals of a fracture of the C-6 vertebrae.  The Veteran did not express disagreement within one year, and the decision became final.

2.  Since January 1975, evidence has been received that is new, not cumulative, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.


CONCLUSION OF LAW

New and material evidence has been received to reopen the final disallowed claims for service connection for low back pain and residuals of a fracture of the C-6 vertebrae.  38 U.S.C.A. §§ 5108,7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Given the favorable nature of the Board's decision to reopen the claims, the Board concludes that any failure of the RO to comply with the duties to notify and assist the claimant, to the extent that such duties relate to the reopening of the claims, as required by the Veterans Claims Assistance Act of 2000 (VCAA), see 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a), is not prejudicial to the Veteran.

In a January 1975 rating decision, the RO denied service connection for low back pain and the residuals of a fracture of the C-6 vertebrae.  The RO found that the evidence of record, consisting of the Veteran's service treatment records, did not show continuity of symptoms or diagnosis of a chronic disorder.  Although the Veteran stated in a June 2007 letter to VA that he never received notice of the denial of his claims in January 1975, the information of record indicates that written notice of the adverse determinations in the January 1975 rating decision was mailed to his address of record and was not returned as undeliverable by the United States Postal Service.  See Mindenhall v. Brown, 7 Vet.App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (holding "that the law requires only that VA mail notice and then presumes that the regularity of the administrative process 'in the absence of clear evidence to the contrary'").  Thus, in this case, the Veteran's assertion that he never received notification of the January 1975 rating decision may not be deemed to be "clear evidence to the contrary" to rebut the presumption of regularity that notice was sent.  See YT v. Brown, 9 Vet.App. 195 (1996).  In any event, the Board notes that by regulation which was in effect in 1975, the failure to receive notice of the right to appeal following a denial of a claim, does not extend the applicable time limit for initiating an appeal.  See 38 C.F.R. § 19.110 (1975).  Hence, the presumption of regularity compels the conclusion that the Veteran was furnished notice of the January 1975 rating decision.  Since the Veteran did not appeal the January 1975 denial of his claims, that rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

In April 2007, the Veteran petitioned to reopen the previously denied claims of service connection for low back pain and the residuals of a fracture of the C-6 vertebrae.  A claim which has been denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In evaluating an application to reopen a claim for service connection, the Board examines the evidence submitted since the last final disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273, 285 (1996). For purposes of the new and material evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

A change in specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125; Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In this case, the claims for service connection for low back pain and the residuals of a fracture of the C-6 vertebrae are based on the same contention and factual basis as the time the claims were last decided on the merits.  Therefore, new and material evidence is required.  Id.  

The evidence received since the January 1975 rating decision includes letters of August 2007 and of April 2011 from the Veteran's private physician, which collectively state that the Veteran has experienced low back and neck pain since his military service.  A recent MRI of the lumbar and cervical segments of the spine indicated severe spinal stenosis and degeneration of the lumbar spine, and degenerative discs at multiple levels with bulging discs and stenosis of the cervical spine.  The private physician noted that the Veteran experienced a neck injury and several low back injuries during active duty service.  This evidence is new because it had not been previously considered.  The evidence is material because it addresses a current disorder, a different event in service, and a possible relationship between the two.  The evidence is presumed credible for new and material analysis purposes.  Therefore, and to this extent only, the petition to reopen the claims for service connection for low back pain and the residuals of a fracture of the C-6 vertebrae, and the Board will remand the claims for further development as discussed below.


ORDER

As new and material evidence has been presented or secured, the claims of service connection for low back pain and the residuals of a fracture of the C-6 vertebrae are reopened; to this extent only, the appeal is granted.


REMAND

The Board finds that additional development is necessary before a decision can be rendered with respect to the Veteran's claims for service connection for disabilities of the low back, cervical spine, left shoulder, and bilateral knees.

The Board also finds that VA examinations are necessary to determine the nature and etiology of the Veteran's claimed low back, cervical spine, left shoulder, and bilateral knee disabilities.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In August 2007, the Veteran's VA physician provided a medical opinion stating that the Veteran's cervical spondylosis with degenerative disease and left shoulder osteoarthritis were likely due to military service.  The Veteran's private physician provided a similar medical opinion in an April 2011 letter, finding that the Veteran's neck, shoulder, and low back pain had been present since service.  These opinions constitute competent evidence of an association between the claimed disabilities and VA examinations are therefore required by the duty to assist.  

The Board also finds that the Veteran should be provided an additional VA examination of his right and left knees.  In response to the Veteran's claim for service connection, an April 2006 VA examination was conducted.  The examiner diagnosed degenerative joint disease of the bilateral knees, but did not issue a medical opinion addressing the etiology of the disabilities.  Once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, the Veteran should be afforded an additional VA examination to include a medical opinion discussing the etiology of his claimed knee disabilities.

Finally, upon remand, the originating agency should obtain any additional records of VA treatment not currently associated with the claims folder.  The claims folder currently contains VA records dated through August 2009.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain any records of VA treatment for the period beginning August 2009. 

2.  Afford the Veteran VA orthopedic examinations, with an appropriate examiner, to determine the nature and etiology of the claimed low back, cervical spine, left shoulder, right and left knee disabilities.  The Veteran's entire claims folder must be made available to the examiner and reviewed by the examiner.

With respect to the claimed low back, cervical spine, left shoulder, right and left knee disorders, the examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any of the diagnosed conditions are etiologically related to any incident of the Veteran's active service, to include his involvement in a motor vehicle accident in June 1974. 

A complete rationale should be provided for all expressed opinions.

3.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue the Veteran and his representative a supplemental statement of the case (SSOC) before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


